Citation Nr: 1309854	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980 and from February 1981 to February 1984, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last denied by a rating decision dated in September 2006.  The Veteran did not perfect an appeal of the denial.



2.  The evidence received since the prior rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for bilateral hearing loss.

3.  Service connection for tinnitus was last denied by a rating decision dated in September 2006.  The Veteran did not perfect an appeal of the denial.

4.  The evidence received since the prior rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for tinnitus.  

5.  The Veteran does not have a psychiatric disability, including depression, that is related to his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The Veteran does not have a psychiatric disability, including depression that is the result of disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim for service connection for a psychiatric disorder with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008, April 2009, April 2011, August 2012, and December 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Veteran's complete service medical records are not available in this case.  Some service medical records are associated with the claims file.  However, some service medical records remain absent from the claims file.  Specifically, records from the Tennessee National Guard, treatment reports from the Troop Medical Center in Germany, and records from Landstuhl Regional Medical Center were not located by the National Personnel Records Center (NPRC) or the Tennessee National Guard.  In letters dated in April 2010, July 2010, and December 2011, the Veteran was informed that some of his service medical records were not located.  The Board notes that it appears that the missing records are unrelated to the claim for a psychiatric disorder.

Where service medical records are not available or are incomplete, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim of entitlement to service connection for a psychiatric disorder.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for a bilateral hearing loss and tinnitus in February 1997.  The claims were denied by the RO in a rating decision dated in June 1997.  Notice of the denial and notice of appellate rights were provided at that time.  The Veteran did not perfect an appeal of that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  Thereafter, the Veteran submitted an application to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus in February 2006.  The claims were denied by the RO in a rating decision dated in September 2006.  Notice of the denial and notice of appellate rights were provided at that time.  The Veteran did not perfect an appeal of that decision and the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  As a result, service connection for bilateral hearing loss and tinnitus may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claims.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence before VA consisted of some of the Veteran's service medical records, VA medical examination reports dated in February 1999, and a VA medical certification dated in October 1986.

The service medical records do not show any complaints, findings, or treatment for hearing loss or tinnitus.  An audiometric evaluation performed at the Veteran's entrance examination dated in October 1979 shows puretone thresholds 20, 10, 20, 20, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear and 25, 20, 10, 20, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  An audiometric evaluation performed in November 1983 shows puretone thresholds 15, 20, 10, and 5 decibels at 500, 1000, 2000, and 4000 Hertz for the right ear and 20, 10, 5, and 10 decibels at 500, 1000, 2000, and 4000 Hertz for the left ear.  A periodic examination dated in January 1987 included an audiometric evaluation which shows puretone thresholds 10, 15, 5, 10, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear and 15, 15, 5, 10, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  A periodic examination dated in September 1991 included an audiometric evaluation which shows puretone thresholds 25, 20, 10, 20, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear and 80, 65, 30, 30, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  The Board notes that the audiometric findings for the left ear at 500 and 1000 Hertz were subsequently struck through, presumably by the examiner.  However, the Veteran was assessed with mild to moderate bilateral hearing loss at that time.  The Veteran denied hearing loss and ear trouble on report of medical history forms prepared in conjunction with the examinations in October 1979, November 1983, and September 1991.  

The VA medical certification and VA examination reports dated in February 1999 did not include any results, findings, or treatment for hearing loss or tinnitus.  

The RO initially denied both claims in a June 1997 rating decision.  The basis of the denial of the claim of service connection for bilateral hearing loss was that the Veteran's hearing was within normal limits for compensation purposes at a January 1987 audiometric evaluation.  The rating decision did not address the September 1991 audiometric evaluation.  However, the rating decision noted that the Veteran's service medical records were incomplete at that time.  The claim of service connection for tinnitus was denied because there was no evidence that tinnitus had been diagnosed by the available service medical records.

The Veteran submitted a claim to reopen his claims for service connection for bilateral hearing loss and tinnitus in February 2006.  Evidence associated with the claims file since the final prior denial consisted of VA outpatient treatment reports dated from December 1999 to September 2006 and a VA examination report dated in July 2006.

The September 2006 VA examination report and the VA treatment reports did not include any complaints, findings, or treatment for hearing loss or tinnitus.  

The RO declined to reopen both claims in a September 2006 rating decision.  The basis of the denial of the claims of service connection for bilateral hearing loss and tinnitus was that the evidence submitted was not new and material.

The Veteran submitted the current claims to reopen his claims for service connection for bilateral hearing loss and tinnitus in July 2008.  Evidence associated with the claims file since the final prior denial consists of additional VA outpatient treatment reports, records from the Social Security Administration (SSA), and a May 2012 Board hearing transcript.

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2012).  Since the final prior denial, the Veteran has submitted evidence of treatment for and a diagnosis of sensorineural hearing loss and tinnitus in a 2012 VA audiology consultation which was not shown at the time of the prior denials.  The Veteran has also submitted testimony that his hearing acuity has deteriorated since his service and he has had ringing in his ears for many years.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Additionally, the evidence shows treatment for and diagnoses related to the claimed disabilities.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claims.

Accordingly, the claims for service connection for a bilateral hearing loss and tinnitus are reopened.  The claims for service connection for a bilateral hearing loss and tinnitus will be remanded for additional development.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records show that the Veteran reported nervous trouble on a report of medical history form prepared in conjunction with an October 1979 entrance examination.  A physician noted that the Veteran was nervous occasionally when under stress.  Psychiatric evaluations performed at the October 1979 entrance examination, a November 1983 separation examination, a January 1987 periodic examination, and a September 1991 periodic examination were normal.  The Veteran denied depression or excessive worry and nervous trouble on a report of medical history form prepared in conjunction with the November 1983 separation examination.  An examiner noted that the Veteran "occasionally feels nervous with shaky hands," but concluded that there was no psychiatric disorder present.  

Post-service treatment reports from VA dated from December 1999 to August 2012 show that the Veteran was initially admitted for residential treatment at VA in December 1999.  He was assessed with cocaine dependence, alcohol dependence, nicotine dependence, multi-substance abuse, and a history of depression.  The records thereafter show diagnoses of depression and paranoid schizophrenia.  In October 2008, the Veteran was assessed with psychosis and depressive disorder.   

Records from the Social Security Administration (SSA) show that the Veteran sought disability benefits for a history of polysubstance abuse, an affective disorder, and a personality disorder.  In a February 2010 decision, the Veteran was denied disability benefits because it was determined that the Veteran would not be disabled if he stopped substance use.  The medical records associated with the SSA decision include duplicative VA outpatient treatment reports detailed above.

At a hearing before the Board in May 2012, the Veteran testified that he began to experience depression while serving in Germany with the National Guard.  He indicated that he spoke with a chaplain but was never offered any type of psychiatric treatment.  He reported that he did not seek treatment for depression until three years after he left service.  The Veteran testified that he received psychiatric treatment through VA and was diagnosed with paranoid schizophrenia.

At an August 2012 VA examination, the examiner reviewed the claims file, examined the Veteran, and administered psychiatric testing.  Thereafter, the examiner diagnosed the Veteran with polysubstance dependence and substance-induced mood disorder.  The examiner concluded that it was less likely than not that the Veteran's substance-induced mood disorder was incurred in or aggravated by active duty service.  The examiner acknowledged the Veteran's report of nervous trouble on an October 1979 report of medical history form but indicated that there were no indications of symptoms which would rise to a level that would meet diagnostic criteria for a mental illness.  The examiner also acknowledged the November 1983 report that the Veteran's got nervous with shaky hands but stated that no psychiatric diagnosis was rendered at that time.  Finally, the examiner noted that a September 1991 examination was negative for any psychiatric symptoms, diagnoses, or treatment.  The examiner concluded that there was no evidence of a diagnosis of or treatment for a psychiatric disorder during active duty service.  The examiner noted that the Veteran's substance-abuse induced mood disorder developed in the 1990s particularly in the context of significant alcohol and cocaine dependence.  The examiner stated that there was no evidence in the service medical records or post-service treatment records to suggest any association between the Veteran's active duty service and his substance-induced mood disorder.  The examiner indicated that he did not believe that the Veteran met the criteria for a psychotic disorder and rather the Veteran's reports of auditory hallucinations appeared to be symptoms of his substance-induced mood disorder.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, including depression.

The Board acknowledges that the Veteran is competent to report that he had symptoms of depression during service and has experience psychiatric symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed psychiatric symptoms during service and has experienced those symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have psychiatric problems since service are credible.  However, those assertions are outweighed by the findings of the VA examiners who found that the likely etiology of his current psychiatric disorder was not related to his service.

The Veteran's opinion is insufficient to provide the requisite etiology of the claimed psychiatric disorder because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his psychiatric disorder being related to his active service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

The only medical opinion of record, that of the October 2012 VA examiner, found that it was less likely that the Veteran's current psychiatric disorder was incurred in or aggravated by the Veteran's active service.  That opinion is more probative as to the etiology of the Veteran's current psychiatric disorder as the examiner reviewed the entire claims file, cited to relevant medical evidence, and provided a rationale to support the opinion.  Furthermore, the examiner has the appropriate training and expertise to render an opinion.  Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that a psychosis manifested within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  Consequently, the Board finds that service connection is not warranted because the preponderance of the medical evidence of record is against a finding that a psychiatric disorder is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include depression and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  To that extent only, the claim is allowed.

New and material evidence has been received to reopen the claim of service connection for tinnitus.  To that extent only, the claim is allowed.

Entitlement to service connection for a psychiatric disorder, to include depression, is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claims of service connection for bilateral hearing loss and tinnitus can be reached.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record indicates that the Veteran has sought treatment for hearing loss and tinnitus since service.  Moreover, the Veteran has alleged a continuity of symptomatology for those disabilities since service.  Consequently, the Veteran should be afforded a VA examination to determine the etiology of the claimed disabilities.  

VA outpatient treatment reports dated through August 2012 have been associated with the claims file.  The VA records associated with the claims file show treatment for bilateral hearing loss and tinnitus.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records dated since August 2012. 

2.  Schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to the Veteran's active service.  If the Veteran's current hearing loss and tinnitus are more likely attributable to factors unrelated to his active service, the examiner should specifically so state.  

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


